453 P.2d 169 (1969)
STATE of Oregon, Respondent,
v.
Virgil Ray COLLINS, Appellant.
Supreme Court of Oregon, Department 1.
Argued and Submitted February 7, 1969.
Decided April 16, 1969.
J. Marvin Kuhn, Deputy Public Defender, Salem, argued the cause and filed a brief for appellant.
Ralph T. Aldave, Deputy Dist. Atty., Eugene, argued the cause for respondent. With him on the brief was John B. Leahy, Dist. Atty., Eugene.
Before McALLISTER, P.J., and O'CONNELL and DENECKE, JJ.
PER CURIAM.
The defendant was caught at about 4:00 a.m. inside a market. At the jail, at about 11:00 a.m., after the officer had informed him of his constitutional rights, the defendant told the officer he broke into the market and was gathering up food and *170 drink for a picnic. These admissions were offered into evidence over defendant's objection. The defendant was found guilty of burglary not in a dwelling.
The defendant contended he was drunk or "hung over" when the officer questioned him and the defendant did not understand or waive his rights. The trial court stated: "It's the finding of the Court that the requirements of the Escobedo case and the Neely case and the Miranda case have been satisfied."
We have held that whether or not an accused understood the warnings is a matter of historical fact and if there is any evidence to support the trial court's finding that the accused did understand, the finding will stand. State v. Breen, 250 Or. 474, 443 P.2d 624 (1968). There was evidence to support the trial court's finding.
We have also held that the accused's answering the officer's questions after the officer had advised him of his rights is evidence of waiver. State v. Wright, Or., 444 P.2d 912 (1968); State v. Matt, Or., 444 P.2d 914 (1968).
Affirmed.